Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



My dear Neice
1811

How are your dear Parents your Father I learnt when I returnd from Boston was very Sick. I have feard it for more than a week. is he as he used to be, or more lost? this terrible hot weather I fear will be too much for my dear Sister, and your Fathers illness added. your call is great for firmness and fortitude, as your day is So may your Strength be, and God knows what is best for us. to him we must commit ourselves & our dear Relatives. I Send two oranges which Mrs Welch Sent to your Mother the best she had, and a bottle of red wine Sent her by Mrs Crufts—please to Send Georges Gingham coat yellow Nanken pantaloons and a thin waist coat. if you want Lemmons I have them
I have a Shirt for John but find he did not bring his Sunday cloaths
